COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                §
  HECTOR GOMEZ,                                                 No. 08-18-00136-CV
                                                §
                                  Appellant,                      Appeal from the
  v.                                            §
                                                                383rd District Court
  SUSANA GOMEZ,                                 §
                                                              of El Paso County, Texas
                                   Appellee.    §
                                                               (TC# 2011-CM-3393)
                                                §

                                          JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and his sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and all

costs of this appeal, for which let execution issue. This decision shall be certified below for

observance.

       IT IS SO ORDERED THIS 25TH DAY OF MARCH, 2020.



                                            MICHAEL MASSENGALE, Visiting Justice

Before Alley, C.J., Palafox, and Massengale, JJ.
Massengale, Visiting Justice (Sitting by Assignment)